Citation Nr: 0302262	
Decision Date: 02/05/03    Archive Date: 02/19/03	

DOCKET NO.  02-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a fractured pelvis 
with arthritis of the spine, shoulders, wrists, hands, hips, 
and knees. 

2.  Entitlement to service connection for a hiatal hernia 
with vitamin B-12 deficiency, anemia, duodenal ulcer with 
bleeding, and gallbladder removal. 

3.  Entitlement to service connection for glaucoma and 
aphakia (for cataracts) of both eyes. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for sinusitis and 
rhinitis (claimed as allergies). 

6.  Entitlement to service connection for a skin disorder, 
including removal of a benign right breast mass, a left lower 
scapula (shoulder area) cyst, and actinic keratosis (also 
claimed as skin cancer). 

7.  Entitlement to service connection for a bilateral foot 
disorder, including bilateral pes planus with degenerative 
changes, hallux valgus deformities, and a status-post right 
foot bunionectomy and hammertoe arthroplasty. 

8.  Entitlement to service connection for compensation 
purposes for a dental condition (all teeth pulled). 

[The issues of entitlement to an increased evaluation for 
hemorrhoids and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a myocardial infarction, 
a skin rash from medication, and a chronic disability from 
rhinoplasty will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The veteran is not always entirely clear regarding those 
claims he wishes the Board to address at this time.  Based on 
the veteran's numerous statements, it appears that the 
veteran believes that all of his current disabilities are 
related to his military service.  The Board, however, may not 
take unilateral jurisdiction of any claim raised by the 
veteran.  In April 2002, the veteran filed a timely 
substantive appeal to a statement of the case issued February 
2002.  Accordingly, the Board will address all claims 
addressed by the RO in February 2002 as they were addressed 
within this statement of the case.  In written argument 
submitted by the veteran's representative in April 2002, the 
representative raised no additional claims and appears to 
support this decision.  Nevertheless, within the veteran's 
April 2002 substantive appeal, it is not entirely clear 
whether the veteran is raising other claims than those 
addressed by the RO within the statement of the case issued 
February 2002.  If the veteran wishes to raise additional 
claims, he must do so first with the RO.  Based on the 
statement of the case issued in February 2002, the 
substantive appeal of April 2002, and written argument 
submitted by the veteran's representative in April 2002, the 
Board finds that no other issue is before the Board at this 
time.

In April 2002, the veteran, in writing, withdrew his claim of 
service connection for a nonservice-connected pension.  
Accordingly, this issue is not before the VA at this time.

The Board is undertaking additional evidentiary development 
on the issues of entitlement to a compensable evaluation for 
hemorrhoids and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
related to VA hospital treatment regarding myocardial 
infarction, a skin rash from medication, and a chronic 
disability from rhinoplasty.  When the development is 
completed, these claims will be the subject of a separate 
Board decision.

FINDINGS OF FACT

1.  The veteran served on active duty from February 1943 to 
December 1945.

2.  It is not shown that the veteran sustained a fractured 
pelvis with arthritis of the spine, shoulders, wrists, hands, 
hips, and knees, a hiatal hernia, a B-12 deficiency, anemia, 
a duodenal ulcer with bleeding, gallbladder removal, 
glaucoma, aphakia (for cataracts), hypertension, sinusitis, 
rhinitis, any skin disorder other than hemorrhoids, or any 
bilateral foot disorder in service or that his current 
disorders are related to service.

3.  No probative evidence demonstrating the veteran sustained 
a loss of teeth due to the loss of substance of the body or 
the maxilla or of the mandible as a result of dental trauma 
during service has been submitted.


CONCLUSIONS OF LAW

1.  Service connection for a fractured pelvis with arthritis 
of the spine, shoulders, wrists, hands, hips, and knees, a 
hiatal hernia, vitamin B-12 deficiency, duodenal ulcer with 
bleeding, the residuals of gallbladder removal, glaucoma, 
aphakia (for cataracts), hypertension, sinusitis, rhinitis, a 
skin disorder, or a bilateral foot disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2002).

2.  A compensable rating for the veteran's dental disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.382, 4.149 (1998); 38 C.F.R. §§ 
3.381, 4.150 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records from the veteran's military service 
from February 1943 to December 1945 are associated with the 
veteran's claims folder.  In his induction examination in 
October 1942, several of the veteran's teeth are indicated to 
be missing.  No other disorder is indicated.  During his 
military service, the veteran was treated for several 
disorders not at issue before the Board at this time.  During 
this treatment no reference was made to the disabilities at 
issue.  

A review of service dental records indicates treatment for 
the veteran's dental disorder.  No dental injury or disorder 
associated with service is indicated with the veteran's 
dental records.

On discharge evaluation in December 1945, none of the 
disorders at issue were indicated by either the examiner or 
by the veteran.  The veteran's cardiovascular system, lungs, 
neurological system, eyes, skin, ears, nose, throat, and feet 
were all found to be normal.  No hernia was found.  The 
examiner cited only to a external hemorrhoid condition.  No 
other disability was indicated.  The dental examination 
appears to cite missing "natural" teeth other than those 
noted within the physical examination on induction in October 
1942.  No dental injury or disorder is indicated.  The 
veteran was discharged from military service in December 
1945.

In August 1947, the veteran submitted service personnel 
records indicating his entry into military service in 
February 1943 and his discharge from military service in 
December 1945.  No second period of military service is 
indicated.

Service personnel records indicate that the veteran was a 
shipping clerk during his military service in World War II.  
No combat or combat-related activities are indicated.  In a 
March 1948 statement, the veteran again stated that he had 
been honorably discharged from military service in December 
1945.

In May 1948, the veteran requested outpatient dental 
treatment.  Following examination the RO, in a June 1948 
decision, granted the veteran entitlement to outpatient 
dental treatment for the correction of service-connected 
defects regarding teeth number 7, 10, 14, 15, 18, and 31.  
The veteran did not dispute this determination.

In October 1992, decades after the veteran's discharge from 
active service, the veteran filed a claim seeking service 
connection for a series of disorders including severe 
arthritis of both knees, irritable bowel syndrome, gastritis, 
arthritis in the shoulder, and a left hip disorder.  
Additional claims were filed later on.

On VA examination in March 1993, it was reported the veteran 
had been hospitalized for removal of a benign breast mass at 
the Denver VA Medical Center (VAMC) approximately four months 
earlier.  Prior to this he had been hospitalized for 
approximately two days for a stomach-related discomfort.  The 
veteran had been retired since approximately 1980.  The 
veteran contends that he had fell in his bathroom and struck 
the left knee approximately three years earlier (1990).  The 
veteran also reported that he had left hip paresthesia for 15 
to 20 years (approximately 1973).  Irritable bowel syndrome, 
arthritis, a bilateral shoulder disability, a left hip 
condition that began approximately 10 or 12 years ago (1980), 
and other disorders were noted.  Significantly, the veteran 
made no reference to an injury during his military service in 
World War II or to a disorder associated with his military 
service in the 1940's.  

Diagnoses indicate a bilateral knee disorder, evidence of 
mild to moderate bilateral osteoarthritis, a lumbosacral 
spine disorder with radiographic evidence of mild to moderate 
degenerative disc disease, irritable bowel syndrome, a hiatal 
hernia, a bilateral shoulder disorder with minimal 
osteoarthritis of the left acromioclavicular joint, a left 
hip disorder with radiographic evidence of mild 
osteoarthrosis, essential hypertension, and a bilateral foot 
disorder.  The examiner did not relate any of these disorders 
to the veteran's military service in World War II.

In May 1993, the veteran contends that he was discharged from 
active service in April 1975.  The veteran appears to be 
referring to his civilian service with the military.  The 
veteran cited a series of difficulties that he associated 
with his alleged military service in the 1970's and 80's.  
The veteran notes a series of disorders.  Significantly, in 
several of the veteran's statements he has never associated 
his disorders with injury or disease that began in his actual 
military service in World War II.

In an undated statement the veteran contends that his stomach 
problem began in 1965, that his sinus and allergy problem 
began in 1965, that his hernia began in 1973 and that his 
gallstones were removed in 1975.  Once again, no reference 
was made to the veteran's military service ending in 1945.

In another undated statement the veteran appears to contend 
that his service medical records had been lost in a fire at 
the National Personnel Records Center in July 1973.  A review 
of the current service medical records, however, fails to 
indicate that the veteran's medical records have been lost.  

The veteran also contends that he had been treated at the 
VAMC in Shreveport, Louisiana.  In February 2001, the VAMC in 
Shreveport, Louisiana, reports to the RO that they were 
unable to identify any medical records of treatment of the 
veteran.

In March 2001, the veteran contends that the rating decision 
issued by the RO was "completely false."  It was argued that 
the RO had cheated him out of 30 years of wartime service.  
He cites his service in the Korean War as a transportation 
specialist and supply specialist in the United States Army.  
The veteran himself cites this employment as "civilian 
service."

In April 2001, the veteran contends that he has 36 years of 
military service.

In an undated statement the veteran notes combat service from 
1943 to 1946, service with the United States Railway Mail 
Service from 1946 to 1947, service with the U.S. Army Red 
River Army Depot in Texas from 1947 to 1977, and work in 
private employment from 1978 to 1990.  The veteran reports 
that his service from 1947 to 1977 was with the military in 
civilian service.

The veteran has submitted an August 1976 statement from the 
Department of the Army, Red River Army Depot, Texarkana, 
Texas, noting his retirement.  The veteran served with the 
Household Goods and Travel Branch of the Transportation 
Division in a civilian capacity.  The veteran was an 
inspector in the Household Goods and Travel Branch.  In 
January 2002, the veteran states that he had made the United 
States Government a lifetime career. 

In January 2002, a VA medical provider states that he had 
treated the veteran for a series of chronic illnesses, 
including benign prostatic hypertrophy, a vitamin B-12 
deficiency, reflux esophagitis, coronary artery disease, 
hypertension, glaucoma, chronic diarrhea of uncertain 
etiology, hyperthyroidism, degenerative joint disease, and 
severe hemorrhoids.  This examiner reports that the veteran 
"has shared with me" that his hemorrhoids and degenerative 
joint disease began during his time of active service.  The 
examiner stated, in pertinent part:

The extent of his disease would suggest 
that he is correct.  A most recent 
examination revealed that his hemorrhoids 
are severe and offer more impairment due 
to pain than in the past.

In a substantive appeal to the Board dated April 2002, the 
veteran associates a series of disorders to his alleged 
military service following 1945.  The veteran continues to 
cite his 30 years of Federal service with the United States 
Army.

In a February 2002 decision review officer report of an 
informal conference with the veteran, it is stated that there 
was no basis under the law for granting service connection 
for the disabilities incurred after his discharge from 
service, even though the veteran was working for the 
Department of the Army.  The RO reports that the service 
officer for the veteran would attempt to explain the basis 
for the denial of service connection to the veteran.  The 
claims, however, were never withdrawn.

The veteran's representative submitted written argument in 
April 2002.

II.  The Duty to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  A letter from the RO to the veteran of November 
2001 gave notice of the evidence and information necessary to 
support his claims and it notified the veteran of what 
evidence the RO would obtain or seek and what evidence it was 
his responsibility to present.  The statement of the case 
issued by the RO in February 2002 provided the veteran with 
extensive information regarding his claims before the VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3)).  The VA is unaware of 
any additional sources of evidence relevant to his claims.  
VA has requested records from all sources the veteran 
reported and authorized to release information.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA 
examination and medical opinion of March 1993 was responsive 
to this requirement.  This issue will be addressed in greater 
detail below.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  The veteran contends that his service medical 
records were lost in a fire at the National Personnel Records 
Center.  A review of the veteran's service medical records 
from World War II does not indicate any missing or lost 
medical records.  The veteran's service medical records were 
not lost at a fire at the National Personnel Records Center 
in 1975 and there is no indication of missing service medical 
records.  In any event, in light of the veteran's specific 
contentions regarding disabilities alleged to have begun 
following his discharge from active service, further efforts 
at obtaining additional service medical records or post-
service medical records are clearly not warranted.  VA has no 
further duty to assist in this regard.

The Board sees no areas in which further development 
regarding the claims before the VA at this time is needed.  
The file reflects application of fulfillment of the 
requirements of the VCAA by the RO as well as citations to 
the pertinent provisions of the new regulations in the 
February 2002 statement of the case.  Accordingly, the Board 
can proceed with the adjudication of the veteran's claims.

III.  The Veteran's Military Service

The veteran has contended that his civilian service following 
his discharge from military service in December 1945 should 
be considered active military service.  The regulations 
regarding this issue are very clear.  Under 38 C.F.R. 
§ 3.1(d) a "veteran" means a person who served in the "active 
military, naval, or air service and who is discharged or 
released under conditions other than dishonorable."  As the 
RO has attempted to explain to the veteran on several 
occasions, the veteran's civilian service working for the 
military is not considered "active military service" under VA 
regulations.  The veteran served honorably during World 
War II from February 1943 to December 1945.  He was 
discharged honorably in December 1945.  It is the veteran 
himself that provided the VA with this information.

The veteran's work in a civilian occupation for the military 
is not considered active military service and, therefore, 
disabilities that began during this civilian occupation 
cannot be considered related to the veteran's active military 
service in World War II.  Active military, naval, and air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty or from a covered disease which occurred during such 
training.  38 C.F.R. § 3.6(a).  "Active duty" is defined as 
full-time duty in the Armed Forces, other than active duty 
for training.  38 C.F.R. § 3.6(b)(1).  Civilian service with 
the military is not considered active duty under § 3.6(b).  

The veteran does not fall within any of the exceptions for 
individuals and groups considered to have performed active 
military, naval, or air service under § 3.7.  This would 
include such individuals as members of the Coast Guard, 
National Guard, and other exceptions to the rule not at issue 
before the Board at this time.

The Board is no disputing the importance of the veteran's 
service to this country following his discharge following 
World War II.  While the veteran clearly served as civilian 
with the military following his discharge from military 
service, he did not serve on active military service 
following December 1945.

IV.  Service Connection

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the VA evaluation of March 1993 and the medical report of 
January 2002, most of the disorders at issue were found.  
Accordingly, for the sake of this decision, the Board will 
find that there are medical diagnoses of the current 
disorders at issue.  The veteran alleges that these disorders 
began many years after his discharge from active service in 
World War II.  Such a contention does not support the 
veteran's claims.  The record is devoid of any evidence of 
disorders until many years after the veteran's discharge from 
active service.  Service medical records, which appear 
complete, do not indicate the disorders at issue.  The 
veteran's discharge evaluation in December 1945 was 
essentially normal with exception of the hemorrhoid condition 
that has been service connected.

When the fact of chronicity of in service is not adequately 
supported, as in this case, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Based on a total lack of evidence of a fracture 
pelvis, arthritis, hernia, B-12 deficiency, bleeding ulcer, 
gallbladder removal, glaucoma, aphakia (for cataracts), 
hypertension, sinusitis, rhinitis, a skin disorder, or a 
bilateral foot disorder in service, and no competent evidence 
that the current disorders are related to service, the Board 
must find that the preponderance of the evidence is against 
these claims.

With regard to the veteran's own contention that he has 
degenerative arthritis related to his service in World 
War II, as a lay person he may be competent to report an 
injury occurred; however, he is not competent to relate a 
current disability to such injury or complaints during his 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Simply stated, the veteran is not competent to 
associate the alleged difficulties he had in military service 
more than 50 years ago with his current disorders.  In fact, 
the veteran's own contentions do not indicate that these 
disorders began during his military service.  Accordingly, 
these claims must be denied.

The Board has considered the VA medical opinion of January 
2002.  In this opinion a VA medical provider states that the 
veteran "shared with me" that his hemorrhoids and 
degenerative joint disease began during his time of active 
service.  It was contended that the "extent of his disease 
would suggest that he is correct." 

The Board has carefully considered this medical opinion with 
regard to the hemorrhoid condition and additional development 
will be undertaken regarding this claim for a compensable 
evaluation of the service connected disorder.  With regard to 
the issue of service connection for degenerative joint 
disease during his time of active service, the Board must 
find that this medical opinion is entitled to extremely low 
probative value.  The veteran's own contentions do not 
indicate that this disorder began during his military service 
in World War II.  Service medical records, post service 
medical records and the veteran's own contentions indicate 
that this disorder began well after the veteran's discharge 
from active service.

The Board has considered whether it should obtain a VA 
medical opinion in order to resolve the issue of whether the 
veteran's degenerative joint disease can be reasonably 
associated with his military service in World War II.  
However, in light of a total lack of records indicating even 
the existence of this disorder until perhaps as much as 
30 years after the veteran's discharge from active service, 
the Board finds that any medical opinion would be based on 
pure speculation.  No contemporaneous medical evidence 
supports the conclusion that the veteran had degenerative 
joint disease either during his military service or at any 
time near the veteran's military service.  Accordingly, the 
Board finds that the preponderance of the evidence is clearly 
against the claim of service connection for degenerative 
joint disease during his time of active service.

Certain chronic diseases, such as arthritis and 
cardiovascular/renal disease, including hypertension, are 
presumed to have been incurred in service and manifested to a 
compensable degree within 1 year of discharge from active 
service. 38 C.F.R. §§ 3.307, 3.309.  Accordingly, if the 
Board could find any medical evidence indicating that these 
disorders began one year after the veteran's discharge from 
active service, December 1946, the Board could award the 
veteran service connection for these disorders.  Based on a 
complete lack of evidence indicating even the existence of 
these disorders until many decades after the veteran's 
discharge from active service, the Board cannot reach such a 
conclusion.  Once again, the veteran's own contentions 
indicate that these disorders did not begin until decades 
after discharge.  The veteran's own contentions support the 
denial of these claims.  Accordingly, the Board finds no 
additional medical opinions are required in order to fulfill 
the duty to assist.  

IV.  Entitlement to Compensation for a Dental Condition

As noted above, the veteran is currently receiving service 
connection for dental disabilities to teeth numbers 7, 10, 
14, 15, 18, and 31.  This decision, dated June 1948, entitles 
the veteran to outpatient dental treatment for the correction 
of his service-connected dental defects, if such treatment is 
found necessary by an authorized dental examination.  This 
decision is not in dispute.  The veteran appears to wish 
compensation for his dental condition.  

The Board notes that, during the pendency of this appeal, VA 
regulations regarding dental disorders were revised, 
effective June 8, 1999. See 64 Fed. Reg. 30,392 (June 8, 
1999).  Regulations in effect when this claim was filed 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's Stomatitis were not disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient treatment pursuant to 38 C.F.R. 
§ 17.120 (now 38 C.F.R. § 17.161).  See also 38 C.F.R. 4.149 
(1998). 

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  Treatable 
carious teeth continued to be identified as being a 
disability which may be service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  Dental disabilities which may be awarded 
compensable disability ratings are now set forth under 38 
C.F.R. § 4.150 (2002).  These disabilities include chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of loss of the condyloid or coronoid processes, 
loss of the hard palate, loss of teeth due to the loss of 
substance of the body of the maxilla or mandible and where 
the lost masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease, but not the result of periodontal disease.  38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2002).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental disability 
the veteran has may be granted only for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161. 38 C.F.R. 3.381 (2002).  
Hence, the Board need not determine which version of the 
regulations is more favorable to the facts in this case.  
That is, neither the new or old law allows the Board to grant 
compensation for this dental disorder.

38 C.F.R. § 3.381 precludes service connection for 
compensation purposes for the veteran's missing teeth.  VA 
regulations provide a compensable rating for loss of teeth 
due to loss of substance of the body or the maxilla or the 
mandible when there is no loss of continuity, when the loss 
of masticatory surface cannot be restored by a suitable 
prosthesis, and with loss of the upper anterior teeth missing 
with all of the lower anterior teeth missing or with loss of 
the upper and lower teeth on one side.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  Such disorders have never been 
indicated or contended.  It is noted that the rating only 
applies bone loss through trauma or disease such as 
osteomyelitis and not to the loss of the alveolar process as 
the result of periodontal disease since such loss is not 
considered disabling.  As noted above, VA regulations 
specifically provide that treatable carious teeth and 
replaceable missing teeth are not disabling conditions, and 
may be considered service connected solely for the purposes 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.16.  See 38 C.F.R. § 3.381.  The Board notes that in a 
precedent opinion the VA General Counsel has held that dental 
treatment of teeth, even extractions, during service did not 
constitute a dental trauma.  See VAOPGCPREC 5-97, 
66 Fed. Reg. 15,566 (1997).  While the veteran may receive 
dental treatment, he cannot receive a compensable evaluation 
for this disorder.  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a fractured pelvis and 
arthritis of the spine, shoulders, wrists, hands, hips, and 
knees is denied.

Service connection for a hiatal hernia with vitamin B-12 
deficiency (claimed as anemia), a duodenal ulcer with 
bleeding, and gallbladder removal is denied.

Entitlement to service connection for glaucoma and aphakia 
(for cataracts) for both eyes is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sinusitis and rhinitis 
(claimed as allergies) is denied.

Entitlement to service connection for a skin disorder, 
including removal of a benign right breast mass (also claimed 
as a tumor under the right nipple) a cyst of the left lower 
scapula, and actinic keratosis is denied.

Service connection for a bilateral foot disorder, including 
pes planus with degenerative changes, hallux valgus 
deformities, a status-post right foot bunionectomy and 
hammertoe arthroplasty, is denied.

Entitlement to service connection for compensation purposes 
for a dental condition is denied.

		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



